798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Anderson BROWN, Defendant-Appellant.
No. 86-3223.
United States Court of Appeals, Sixth Circuit.
July 21, 1986.

Before KENNEDY, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the appellant's response to this Court's order to show cause why this appeal should not be dismissed and appellant's motion to proceed in forma pauperis.


2
It appears from the record that the order of the district court from which appellant filed notice of appeal was entered on October 10, 1985.  The notice of appeal was filed 137 days late on March 7, 1986.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.  The failure to receive a copy of the district court's order does not excuse a party from failure to timely appeal.  Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983);  Rule 49(c), Federal Rules of Criminal Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Berman v. United States, 378 U.S. 530 (1964);  Myers v. Ace Hardware, Inc., 777 F.2d 1099 (6th Cir.1985).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it is hereby dismissed for lack of jurisdiction and appellant's motion for in forma pauperis is denied as moot.